Citation Nr: 1027960	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-37 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for aortic stenosis. 

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a skin disability, to 
include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1954 to June 
1958, with additional service in the Maine Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
service connection for aortic stenosis, bilateral tinnitus, and a 
skin condition, to include as secondary to herbicide exposure.  
In May 2010, the Veteran testified before the Board at a hearing 
held at the RO. 

The issue of entitlement to service connection for a skin 
disability is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDINGS OF FACT

1.  At his May 2010 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service connection 
for aortic stenosis. 

2.  At his May 2010 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service connection 
for bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for aortic stenosis 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).
2.  The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for bilateral tinnitus 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal 

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2009).

In December 2008, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the 
issues of entitlement to service connection for aortic stenosis 
and bilateral tinnitus, as identified in the November 2008 
statement of the case.

At his May 2010 hearing before the Board, the Veteran stated that 
he was withdrawing the appeal as to the issues of entitlement to 
service connection for aortic stenosis and bilateral tinnitus.  
The Board finds that the Veteran's written statement indicating 
his intention to withdraw the appeal satisfies the requirements 
for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for aortic stenosis and 
bilateral tinnitus, there remain no allegations of errors of fact 
or law for appellate consideration concerning those issues.  The 
Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to service connection for 
aortic stenosis and bilateral tinnitus are dismissed.
ORDER

The issue of entitlement to service connection for aortic 
stenosis is dismissed.

The issue of entitlement to service connection for bilateral 
tinnitus is dismissed.


REMAND

Additional development is necessary prior to further disposition 
of the claim for service connection for a skin disability, to 
include as secondary to herbicide exposure.

The Veteran contends that he was exposed to Agent Orange and 
Agent Purple when he was on active duty for training and 
stationed at a Canadian Forces Base in Gagetown, New Brunswick, 
Canada in August 1988.  He contends that during the training, a 
strong storm blew his tent over and it collapsed on top of him, 
spreading dirt and dust that he breathed in for the long while it 
took to get out from under the tent.  He contends that he 
immediately developed breathing trouble and a productive cough.  
He contends that shortly after that incident, he developed skin 
rashes, sores, and lesions that have continued to the present 
day.

The Veteran's service at Gagetown, New Brunswick, in 1988 has 
been verified.  Further, it has been verified that in June 1966 
and in June 1967, Agent Orange and Agent Purple were tested in a 
limited area at the Gagetown base.  The Veteran has submitted 
news articles to the extent that the herbicides sprayed in the 
late 1960s drifted from the limited area and affected the health 
of nearby citizens, and that it was likely that the herbicide 
dioxins were still in the ground at Gagetown. 

The Veteran's service medical records show that on April 1973 
National Guard enlistment examination, he was found to have a 
rash at the base of the back of his scalp and prescribed 
antibiotic medication.  In February 1992, the Veteran reported 
that he had a benign cyst removed from the left palm area. 

Post-service private treatment records beginning in 1999 show 
that the Veteran has been treated for psoriasis of the right 
hand, and has been observed to have scattered benign lesions and 
areas of irritation.  The Veteran stated at his hearing that he 
suffers from ongoing skin lesions, sores, rashes, and "hot 
spots."  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran has provided credible testimony and evidence in support 
of his contention that he was exposed to herbicides in August 
1988 in Gagetown, New Brunswick, and that the exposure caused his 
current skin problems.  However,  a medical opinion has not been 
rendered regarding that theory of entitlement.  Therefore, it 
remains unclear to the Board whether the Veteran's disability was 
caused by his service.  Therefore a VA examination is necessary 
in order to fairly decide the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Additionally, at his hearing, the Veteran stated that he had 
recently received treatment for his skin condition from Dr. J. 
Phipps and at Penobscot Valley Dermatology.  Because those 
records are pertinent to the Veteran's claim for service 
connection, they should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Inquire with the Veteran whether he has 
received treatment for his skin conditions 
from any other private medical facilities.  
After obtaining the necessary authorization 
from the Veteran, attempt to obtain and 
associate with the claims file the reported 
private medical records, including those from 
Dr. J. Phipps and from Penobscot Valley 
Dermatology.  All attempts to secure those 
records must be documented in the claims 
folder.

2.  Schedule the Veteran for a VA examination 
to ascertain the etiology of skin condition.  
The claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide the rationale for all opinions 
provided.  The examiner should specifically 
opine as to the following:

a)  Diagnose any current skin 
disabilities, to include on the left 
arm, left cheek, and any ongoing skin 
lesions, rashes, or "hot spots."

b)  Is it at least as likely as not (50 
percent probability or greater) that 
any current skin disability is related 
to the Veteran's active duty for 
training with the Maine Air National 
Guard, and specifically, to any 
herbicide exposure when he was 
stationed at Gagetown, New Brunswick, 
in August 1988?  In addition to the 
service medical records, the examiner 
should consider the Veteran's 
statements regarding his symptoms in 
service and his statements of 
continuous symptoms after service.  If 
the Veteran's current disabilities are 
attributable to factors unrelated to 
his military service, the examiner 
should specifically so state.

3.  Then, readjudicate the Veteran's claim 
for service connection for a skin disability.  
If any action remains adverse to the Veteran, 
provide the Veteran with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


